DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the previously presented objections and thus the objections are withdrawn.
Claim Objections
Applicant’s amendments to the claims have overcome the previously presented objections and thus the objections are withdrawn.
Claim Interpretation
In claim 1, the limitation “a partial quantity of the diamond carbon of the diamonds contained in the surface of the diamond materials” is interpreted to mean carbon atoms within the diamond structure of the “diamond materials” which may include substructures/phases other than diamond.
In claim 17, the limitation “an air atmosphere under normal pressure” is interpreted to mean air at atmospheric pressure, or approximately 1 atm.
Claim 17 depends on claim 15, which is a product by process claim depending on claim 1. Because claim 15 is product by process, only the structure implied by the steps is required in claim 15 and therefore claim 17 does not require the steps themselves, just the structure of claim 15.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) regarding the term “largely” in claim 6 and the formula in claim 8 and thus these rejections are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the transition layer is “also” applied to the elemental carbide layer by means of PVD in a temperature range from 400 to 600 °C at a bias voltage of 0 to -1000 V and a pressure of 100 mPa to 10000 mPa for a duration of 0.1 h of 0.3h. This limitation is indefinite because claim 13 depends on claim 1, not claim 11, and therefore it is unclear what “also” refers to. This rejection may be overcome by removing the word “also”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1).
claim 1, Reich (DE102010006267A1) teaches a method for coating solid polycrystalline diamonds (para 0002), wherein the diamond material is coated by PVD (vapor deposition) (para 0014), wherein the coating is performed with at least one carbide forming chemical element selected from the group consisting of Ti, Zr, V, or Cr (para 0008) and the formation of near-surface carbides (partial amount of the diamond carbon of the diamonds that are contained in the surface of the diamond materials is converted into elemental carbides), thus forming an elemental carbide layer (para 0012). Reich also teaches forming a reactive, carbide-forming, metallic (element) base layer (para 0016; Fig. 1 – “reaktive metallische Schicht,” or “reactive metallic layer”) atop the surface carbide layer, due to continued deposition of the carbide forming element, and a hard material (transitional) top layer is deposited on the resulting elemental layer and the transitional layer comprises a nitride layer (e.g. TiAlN) (para 0016; Fig. 1 – “Hartstoff-Deckschicht,” or “hard material top layer”). Because a reactive metal (element) layer is formed in addition to the metal-carbide layer (para 0012; Fig. 1), the reactive metal (chemical element) would necessarily be present in stoichiometric excess in the molar ratio to the elemental carbides formed.
Reich fails to explicitly teach that the vapor deposition process is performed in a noble gas atmosphere. However, Massler (US 20040038033 A1), in the analogous art of physical vapor deposition, teaches depositing a chromium adhesion layer by sputtering (PVD) in argon (noble gas atmosphere) (para 0152), wherein the chromium layer is deposited prior to a hard, protective DLC layer (para 0178) for cutting applications (para 0044), wherein the DLC layers are alternatives to layers including TiAlN (para 0062). Reich teaches depositing carbide forming metals, such as Cr, as an adhesive layer for coating PCD (para 0008) by PVD (para 0018) before depositing a TiAlN layer as a wear resistant top layer (para 0016). Because Massler and Reich both teach using PVD methods to deposit a chromium adhesion layer and Reich is silent to the specific PVD method used, it would have been obvious to a person having 
Regarding claim 2, as described in the claim 1 rejection, the combination of Reich and Massler teaches the solid diamond materials comprise polycrystalline diamonds (Reich para 0002).
Regarding claim 3, the combination of Reich and Massler teaches the PCD materials are produced by a sintering process (sintered together diamond particles of polycrystalline diamonds) (Reich para 0002).
Regarding claim 5, the combination of Reich and Massler teaches the (solid) PCD materials are applied to a HM (hard metal) substrate (substructure) (Reich Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”).
Regarding claim 8, the combination of Reich and Massler teaches the hard material top (transitional) layer may be TiAlN (Reich para 0016). TiAlN comprises Al and Ti (A) as well as nitrogen (B) with a ratio of (A):(B), or TiAl:N, of 1:1, which lies within the claimed range.
Regarding claim 9, as described in the claim 8 rejection, the combination of Reich and Massler teaches the hard material top (transitional) layer may be TiAlN (Reich para 0016) with a ratio of TiAl:N of 1:1, which lies within the claimed range.
Regarding claim 10, the combination of Reich and Massler teaches the vapor deposition process is PVD (Reich para 0014), as described in the claim 1 rejection.
Regarding claim 11, the combination of Reich and Massler teaches PVD is carried out at a temperature of 300 to 600 °C (Reich para 0018). The previous combination of Reich and Massler fails to explicitly teach the PVD of the carbide forming element is carried out at a bias voltage of 0 to -1000 V and a pressure of 100 mPa to 10000 mPa for a duration of 1 to 20 min. However, Massler (US 20040038033 A1), in the analogous art of physical vapor deposition, teaches depositing a chromium adhesion layer by sputtering (PVD) for 6 minutes (duration of 1 min to 20 min) at a pressure of 10^-4 to 10^-3 mbar, or 10 to 100 mPa, and a negative biasing voltage of 75 V (0 to minus 1000 V) (para 0152), 
Regarding claim 20, as described in the claim 1 rejection, Reich in view of Massler teaches sputtering (PVD) the carbide forming elements using argon (Massler para 0152).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 3 above, and further in view of Saridikmen (US 20110283628 A1).
Regarding claim 4, the combination of Reich and Massler teaches the PCDs contain metallic binder material (adjuvants) in the sintering process (Reich para 0002). The aforementioned combination fails to explicitly teach the adjuvants are selected from the group consisting of Al, Mg, Fe, Co, Ni, and mixtures thereof. However, Saridikmen (US 20110283628 A1), in the analogous art of PCD cutting tools, teaches a . 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 3 above, and further in view of Rosenberger (DE 102016102126 A1).
Regarding claim 5, the combination of Reich and Massler teaches the (solid) PCD materials are applied to a HM (hard metal) substrate (substructure) (Reich Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”). Alternatively, the combination of Reich and Massler fails to explicitly teach the (solid) PCDs have a hard metal substructure. However, Rosenberger (DE 102016102126 A1), in the analogous art of PCD cutting tools, teaches a (solid) PCD substrate can be soldered or sintered to a support/overlay (substructure) of hard metal (para 0021-0023). Reich and Rosenberger teach PCD with coatings applied to be used in cutting tools (Reich para 0001, 0014; Rosenberger para 0001, 0005). Because Rosenberger teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the PCD of Reich to a hard metal support (substructure) with a reasonable expectation of success. The 
Regarding claim 7, the combination of Reich and Massler fails to explicitly teach the sintered together diamond particles have a mean grain size of 0.5 micron to 100 micron. However, Rosenberger (DE102016102126 A1), in the analogous art of PCD cutting tools, teaches a PCD substrate, which may be formed by sintering diamond grains (para 0021) and to be used for cutting tools with coatings applied to the surface (para 0005), has an average (mean) grain size of 1 to 25 micron depending on the cutting application (para 0019). Reich and Rosenberger teach PCD with coatings applied to be used in cutting tools (Reich para 0001, 0014; Rosenberger para 0001, 0005). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use PCD with a grain size of 1 to 25 microns in the Reich process depending on the desired cutting application, as taught by Rosenberger.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1) and Rosenberger (DE 102016102126 A1), as applied to claim 5 above, and further in view of Saridikmen (US 20110283628 A1).
Regarding claim 6, the combination of Reich, Massler, and Rosenberger fails to explicitly teach sintering adjuvants and/or the hard metal substructure are at least largely removed from the solid PCDs. However, Saridikmen (US 20110283628 A1), in the analogous art of PCD cutting tools, teaches a PCD cutter insert formed by sintering diamond grains together with a cobalt binder and then subjecting the PCD cutter insert to acid treatment to remove cobalt from substantially the whole volume of the PCD cutting structure (at least largely removed) in order to form a thermally stable PCD structure (para 0035-. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Derflinger (US 7226670 B2).
Regarding claim 8, the combination of Reich and Massler teaches the hard material top (transitional) layer may be TiAlN (Reich para 0016). TiAlN comprises Al and Ti (A) as well as nitrogen (B) with a ratio of (A):(B), or TiAl:N, of 1:1, which lies within the claimed range. Alternatively, Reich and Massler fails to explicitly teach the transition layer comprises (A) at least one element selected from the group consisting of Mg, B, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, and W and (B) at least one element selected from the group consisting of boron, carbon, nitrogen, and oxygen in a ratio (A):(B) of 0 to 2 : 0.5 to 2. However, Derflinger (US 7226670 B2), in the analogous art of coatings for cutting tools, teaches wear resistance improving coatings with the composition (AlCr)X, wherein X may be carbon, boron, oxygen, nitrogen, or a combination thereof (e.g. CBNO) (col 5 line 32-38), as a replacement for conventional TiAlN coatings to reduce the amount of lubricants needed and thus reduce cost (col 5 line 52-61), wherein the AlCr(X) film is deposited by PVD (claim 18). Reich teaches a TiAlN hard material top layer to 
Regarding claim 9, as described in the claim 8 rejection, the combination of Reich, Massler, and Derflinger teaches a ratio of AlCr:N of 1:1 (0.5 to 1.1 : 0.5 to 1.1) (Derflinger col 11 line 6-12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Carolan (US 20140325915 A1).
Regarding claim 12, the combination of Reich and Massler fails to explicitly teach, after coating, a tempering step at 200 to 600 °C for a time between 1 min and 60 min. However, Carolan (US 20140325915 A1), in the analogous art of PCD cutting tools, teaches heating (tempering) a treated super hard structure to a temperature of about 500 °C (at 200 to 600 °C) for 5 minutes (between 1 min and 60 min) after an initial heating and quenching step (para 0009-0010, 0013), wherein the treated super hard structure may be PCD for an insert to a cutting tool (para 0002, 0015). Because Carolan teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment methods of Carolan, including heating, quenching, and heating again (tempering), with the Reich PCD structure with a  Reich in view of Carolan fails to explicitly teach performing the tempering after coating. However, Carolan teaches the super hard structure is formed into an element for a tool after treatment (para 0015); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the treatment steps after coating PCD with the layer system of Reich, which improves various properties (Reich para 0017). Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the coating process before the treatment process of Carolan because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Kohlscheen (US 20150284837 A1).
Regarding claim 13, the combination of Reich and Massler fails to explicitly teach the transition layer is applied to the elemental carbide layer by PVD in a temperature range from 400 to 600 °C at a bias voltage of 0 to -1000 V and a pressure of 100 to 10000 mPa for a duration of 0.1 to 3 h. However, Kohlscheen (US 20150284837 A1), in the analogous art of coating a cutting tool, teaches coating a cutting tool with a TiAlN cover layer (para 0089, 0092, 0095) by sputtering (PVD) at a substrate temperature of 600 °C, a deposition time of 500 seconds, or 0.139 hours, a bias voltage of -60 V, and a pressure of 560 mPa (Table 1). Reich also teaches depositing a TiAlN cover layer onto a base to be used .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Iacovangelo (US 5626909 A), Lutz (DE 102004056771 A1), and Smith (US 6047876 A).
Regarding claim 14, the combination of Reich and Massler fails to explicitly teach the transition layer is wetted with a solder in an air atmosphere. However, Iacovangelo (US 5626909 A), in the analogous art of coating PCD tools with a protective layer, teaches a tool compact such as PCD with a multilayer coating including a metal bonding layer and protective layer (Abstract), wherein the protective layer comprises a braze compatible material to be brazed/soldered in air to a support (col 2 line 55-57, col 5 line 4-15). Furthermore, Lutz (DE 102004056771 A1), in the analogous art of cutting tools, teaches wear resistant alloys to be used for cutting tasks can be connected to a base by coating the material with a silver solder or active solder depending if the material is metal or ceramic (para 0015). Additionally, Smith (US 6047876 A), in the analogous art of soldering cutting tools, teaches active braze (solder) materials permit the joining of elements, which may be used in cutting tool applications, by wetting solderable materials under normal air conditions, regardless of the base materials, at relatively low .

Claims 14 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Iacovangelo (US 5626909 A) and Harada (JP 2014083577 A).
Regarding claim 14, the combination of Reich and Massler fails to explicitly teach the transition layer is wetted with a solder in an air atmosphere. However, Iacovangelo (US 5626909 A), in the analogous art of coating PCD tools with a protective layer, teaches a tool compact such as PCD with a multilayer coating including a metal bonding layer and protective layer (Abstract), wherein the protective layer comprises a braze compatible material to be brazed/soldered in air to a support (col 2 line 55-57, col 5 line 4-15). Furthermore, Harada (JP 2014083577 A), in the analogous art of coating a cutting tool, teaches an TiAlN layer, which is deposited on a cermet chip used as a cutting tool, may be wetted for brazing/soldering by applying a flux and increasing the temperature to 700 °C to induce oxidation (para 0032-0033). Reich teaches a protective layer of TiAlN (para 0016) and is intended for use in cutting tools (para 0001). Therefore, because Iacovangelo and Harada teach that such methods were operable, it 
Regarding claim 21, as described in the claim 14 rejection, the combination of Reich, Massler, Iacovangelo, and Harada teaches wetting the transition layer with solder and flux in an air atmosphere (Iacovangelo col 2 line 55-57, col 5 line 4-15; Harada para 0032-0033).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reich (DE102010006267A1) in view of Massler (US 20040038033 A1), as applied to claim 1 above, and further in view of Rosenberger (DE 102016102126 A) and Easley (US 20130022836 A1).
Regarding claim 17, the combination of Reich and Massler teaches a metallic support body (Reich Fig. 1 – “HM-Substrat aufgebracht,” or “Applied to the HM substrate”). The aforementioned combination fails to explicitly teach the solid PCD is fixed on at least one surface of the metallic support body by a solder connection wherein a hard solder is used as solder; and the solder connection between the coated solid PCD and the support body is produced at a maximum of 700 °C in an air atmosphere under normal pressure. However, Rosenberger (DE 102016102126 A), in the analogous art of PCD cutting tools, teaches a (solid) PCD substrate may be soldered to a hard metal overlay (support) comprising tungsten carbide with a solder with a low melting point of 600 to 750 °C (para 0021-0022), wherein the PCD substrates are intended to provide cutting inserts for cutting tools (para 0018, 0021).  
The combination of Reich, Massler, and Rosenberger fails to explicitly teach that the soldering is performed in an air atmosphere under normal pressure at a maximum of 700 °C and using a hard solder. However, Easley (US 20130022836 A1), in the analogous art of PCD cutting tools, teaches brazing (soldering) polycrystalline diamond to tungsten carbide substrates (metallic support body) in air after depositing a thin tungsten layer on the PCD material (para 0074), wherein the braze (solder) is silver based (hard) and has a liquidus temperature of 700 °C (para 0061), and the optimal temperature is just above (i.e. approximately equal to) the braze metal liquidus temperature (para 0069). Easley also teaches that the brazing process is performed at a temperature from 700 °C to 1000 °C under ambient (normal) pressure in air (para 0011) and PCD in particular suffers from poor thermal stability at temperatures above 700 °C thus resulting in cracking (para 0048) and therefore it would have been obvious to a person having ordinary skill in the art to the effective filing date of the claimed invention to maintain the brazing temperature at about 700 °C or lower to prevent cracking. Because Easley teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to solder/braze the PCD and tungsten carbide support of Reich in view of Rosenberger by depositing a thin layer of tungsten to the PCD and soldering/brazing at a temperature of about 700 °C in air at ambient (normal) pressure using a silver .

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Reich and Massler fails to teach a partial quantity of the diamond carbon of the diamonds contained in the surface of diamond materials is converted into elemental carbides and an element layer is deposited on the surface of the elemental carbide layer in a (i.e. single) vapor deposition process. This argument is not persuasive because Reich teaches depositing reactive carbide forming metallic material, which forms both the metal (elemental) carbide layer (Fig. 1 – “sich im prozess Ausbildende Reaktionsschicht” – “reaction layer that forms during the process”) and the metal (element) layer (Fig. 1 – “reaktive metallische Schicht,” or “reactive metallic layer”) before depositing a ductile layer and hard material top (transition) layer (para 0016). The applicant points to the statement that a reactive carbide forming metallic base layer is formed “atop” the surface carbide layer as indicating that the two layers are formed in a separate process. However, the continuous deposition of metal material onto the PCD substrate would result in the carbide layer and metallic layer being formed in sequence with the metallic layer atop the carbide layer. 
Additionally, the claim only requires that the diamond materials are at least partially coated in a noble gas by means of a vapour deposition process
A new rejection of claims 8-9 relying only on Reich and Massler has been added due to the change in scope of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797